Citation Nr: 1752678	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  17-22 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include nervous condition, bipolar disorder, schizophrenia, schizoaffective disorder, panic disorder, anxiety disorder, and mood disorder, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for intention tremors.  

4.  Entitlement to service connection for keloid scars on the chest.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from April 22 to December  5, 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2014, July 2016, and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the May 2014 rating decision, in part, denied service connection for an acquired psychiatric disorder and intention tremors.  The July 2016 rating decision, in part, denied service connection for keloid scars.  The March 2017 rating decision denied service connection for back and knee disabilities.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.§ 7107(a)(2) ( 2014).

The reopened issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD and the issue of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In final decisions issued in December 1975, June 1986, and May 2009, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  

2.  Evidence added to the record since the final May 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Intention tremors are not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Keloid scars on the chest are not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied service connection for a nervous condition is final.  38 U.S.C. § 7105(c) (2002) [(2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2009) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  Intention tremors were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  Keloid scars of the chest were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of January 2014 letter, which was sent after the initial unfavorable decisions.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims for service connection.

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the service connection issues decided below, the Board notes that no examination was conducted nor is one warranted in conjunction with such claim.  In this regard, under 38 U.S.C. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to the service connection issues decided below.  Specifically, as will be discussed below, there is no medical evidence of such disabilities until several years after service and no indication that such are related to the Veteran's military service.   Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide these claims.

II. New and Material Evidence Analysis

The Veteran's original claim of entitlement to service connection for a nervous condition was denied by a December 1975 rating decision.  At such time, the RO explicitly considered the Veteran's service treatment records and found that there was no evidence of a current psychiatric disability.  As such, the RO denied service connection for a nervous condition.  

The Veteran submitted a second claim for service connection for a nervous condition in June 1986 but, by rating decision dated in June 1986, the previous denial was continued.  

In December 2006, the Veteran submitted a claim for service connection for bipolar disorder and paranoid schizophrenia.  In connection with this claim, the RO obtained VA treatment records showing diagnoses of major depression and schizoaffective disorder but the RO found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim as there was no medical nexus between any current psychiatric disability and the Veteran's military service.     

In May 2009, the appellant was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a nervous condition was received until May 2013, when VA received her application to reopen such claim.  Therefore, the May 2009 rating decision is final.  38 U.S.C. § 7105(c) (2002) [( 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2009) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the May 2009 rating decision, the evidence of record included the Veteran's service treatment records and VA treatment records dated through February 2009 and such records were negative for a nexus between current psychiatric disability and the Veteran's military service.

Relevant evidence received since the May 2009 rating decision includes VA treatment records dated as early as March 1976 noting psychiatric problems.  Significantly, a March 1976 VA treatment record shows that the Veteran was treated for "nerves" in service.  Also, a September 1976 VA treatment record notes an assessment of anxiety, rule out psychosis; acute situational disorder; and possible lithium overdose.  Also relevant is a January 2016 VA psychiatric examination report containing a negative nexus opinion (without consideration of the 1976 VA treatment records) and a June 2017 private psychiatric examination report noting diagnoses of PTSD and schizoaffective disorder and relating the Veteran's PTSD to "trauma while in the military due to exposure to weapons fire, bombs, and explosions."   

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a possible a nexus between the Veteran's psychiatric problems and his military service.  As the claim for service connection for a nervous condition was previously denied based on the absence of a nexus between the disability and the Veteran's military service, and the newly received evidence shows a possible nexus between the Veteran's psychiatric problems and his military service, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

III. 
Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the intention tremors, he Veteran has contended that he suffered from several head injuries in service which resulted in psychiatric problems as well as tremors.  Service treatment records are negative for head injuries as described by the Veteran.  Service treatment records are also negative for complaints of tremors or a diagnosed disability manifested by tremors.  Notably, there are very few available service treatment records as the Veteran was only in service for approximately eight months.  Specifically, he received a Medical Board discharge due to an eye disability, congenital nystagmus.  Post-service VA treatment records show mild tremors of the head as early as May 2015.  The Veteran first submitted an initial claim for service connection for tremors in May 2013.  

With regard to the keloid scars, the Veteran has contended that he suffered from a knife assault in service which resulted in keloid scars of the chest.  Service treatment records are negative for a knife assault as described by the Veteran.  Service treatment records are also negative for keloid scars of the chest.  Post-service VA treatment records show keloid scars of the chest as early as May 2015.  Significantly, a September 2015 VA treatment record notes the Veteran's history of an in-service knife assault resulting in keloid scars on his chest and describes three scars, one is pink, raised, widened and thickened and is on the left of midline below the sternal notch, approximately 6.5 centimeters (cm) x 1 cm and two smaller flesh toned raised, widened scars which are right of midline below the larger keloid, approximately 2.5 cm  x 0.5 cm and 1.5 cm x 0.5 cm.   The Veteran first submitted an initial claim for service connection for keloid scars in May 2015.  

With regard to the back and knees, the Veteran has contended that he suffered from a knife assault in service which resulted in arthritis of the back and knees.  As above, service treatment records are negative for a knife assault as described by the Veteran.  Service treatment records are also negative for complaints regarding the back and/or knees.  Post-service VA treatment records show generalized osteoarthritis as early as August 2008, X-ray evidence of arthritis of the right knee as early as October 2008, and X-ray evidence of multilevel degenerative disc disease of the lumbar spine as early as July 2015.  The Veteran first submitted an initial claim for service connection for disorders of the back/knees in November 2016.  

The Board finds that the preponderance of the evidence is against service connection for intention tremors, keloid scars, and disorders of the back and knees.  First, there is no confirmation of the Veteran's claimed in-service head injury/knife assault, as alleged by the Veteran, and there are no complaints of tremors, scars, or back/knee pain in service.  Second, the earliest indication of tremors is May 2015, the earliest indication of keloid scars is May 2015, and the earliest indication of disorders of the joints is August 2008.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current tremors, keloid scars, and/or back/knee disabilities to an incident of the Veteran's active military service.  Consequently, there is no reasonable possibility of substantiating this claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, it is not only the mere absence of contemporaneous evidence, it is the absence of that evidence when the Veteran has specifically indicated that the injuries at issue were documented.  The fact that the treatment specifically mentioned by the Veteran is not, in fact, shown weighs against the credibility of his account of in-service injuries.  So too does the absence of records mentioning the treatment he claims to have experienced in service, when compared against the fact that his service treatment records include several records pertaining to his bilateral eye disability, but never once mention the claimed in-service injuries.  The Board accordingly finds the Veteran's account of in-service injuries to lack credibility.  

The Board additionally finds the Veteran's account of experiencing tremors and pain in the back/knees since service to lack credibility.  The record contains VA treatment reports dating back to 1976, all of which are entirely silent for any reference to tremors, keloid scars, and/or back/knee disabilities until 2015 (tremors and scars) and 2008 (back and knees).   It was not until after he filed his claims seeking service connection that he began informing his treating clinicians that he experienced these disabilities since service.  Given the absence of any mention by the Veteran of pertinent complaints until 2015/2008, and as even at that point he did not suggest a service origin for the tremor and back/knee complaints, the Board finds his account of symptoms prior to 2015/2008 to be incredible.

As such, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, intention tremors, keloid scars, nor disorders of the back/knees were not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of the claimed disorders to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for intention tremors, keloid scars, and disorders of the back/knees.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is reopened; the appeal is granted to this extent only.

Service connection for intention tremors is denied.  

Service connection for keloid scars on the chest is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

The Veteran contends that he has an acquired psychiatric disorder due to his military service.  Specifically, he contends that he began experiencing psychiatric problems in service which have continued since his service.  

While the Veteran's service treatment records are negative for psychiatric problems, post-service VA treatment records dated approximately six years after service show significant psychiatric problems.  Specifically, a March 1976 VA treatment record shows that the Veteran was treated for "nerves" in service.  Also, a September 1976 VA treatment record notes an assessment of anxiety, rule out psychosis; acute situational disorder; and possible lithium overdose.  Subsequent VA treatment records show treatment for alcohol dependence as early as April 1987 and  diagnoses of PTSD, major depression, schizoaffective disorder, bipolar disorder, anxiety disorder, and mood disorder as early as August 2008.  

In connection with this claim, the Veteran was afforded a VA psychiatric examination in February 2014.  This VA examiner diagnosed schizoaffective disorder, bipolar type and specifically noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  Unfortunately, the VA examiner did not provide an etiology opinion regarding the Veteran's schizoaffective disorder.  

The Veteran was afforded a second VA psychiatric examination in January 2016.  This VA examiner diagnosed unspecified personality disorder with antisocial, paranoid, and schizoid traits; alcohol use disorder, severe; and unspecified depressive disorder.  The January 2016 VA examiner did not find conclusive evidence of the presence of any schizophrenia spectrum disorder.  With regard to the claimed PTSD, the January 2016 VA examiner noted that the Veteran's  available service treatment and personnel records do not include any documentation of his stressors he reported in previous examinations, such as his accident of falling on his head or his attack by civilians resulting in multiple stab wounds and no reported hospitalization.  There were no records available documenting that he received a PTSD diagnosis through VA; indeed, he had a negative PTSD screen in an initial mental health assessment in 2008 and he was assessed to not have a disorder indicating trauma-focused treatment by TRP (trauma recovery program), which also assessed that the Veteran had possible "secondary gain" motives.  Further, the Veteran did not endorse symptoms consistent with a PTSD diagnosis in the current examination.  Therefore, the examiner opined that the Veteran does not have PTSD or any other mental health disorder incurred in or caused by his active military service as his available records do not support any such contentions.  His personality disorder and alcohol use disorder are non-compensable under VA compensation and pension guidelines and his depressive disorder is considered to be secondary to and a result of these diagnoses. 

More recently, in June 2017, the Veteran submitted a Disability Benefits Questionnaire completed by Dr. H.A., a private psychiatrist.  Significantly, Dr. H.A. diagnosed PTSD and schizoaffective disorder and related the Veteran's PTSD to "trauma while in the military due to exposure to weapons fire, bombs, and explosions."   

Initially, it is unclear whether the Veteran currently meets the criteria for a diagnosis of PTSD.  While VA treatment records and the two VA examination reports conclude that the Veteran does not meet the criteria for a diagnosis of PTSD, the more recent June 2017 private report notes a diagnosis of PTSD.  As such, the Board finds that an additional VA examination would be helpful in this case to determine whether the Veteran has PTSD.  

Furthermore, while the January 2016 VA examiner opined that a mental health disorder, other than PTSD, was not incurred in or caused by his military service, it appears that the VA examiner did not consider the post-service 1976 VA treatment records showing psychiatric problems shortly after the Veteran's discharge from service.  As such, the Board finds that additional medical opinion is necessary to decide this issue.  

Finally, in June 2014 correspondence, the Veteran wrote that, if it was found that his psychiatric disability pre-existed his military service, it was his contention that such disability was aggravated by his military service.  Given this contention along with the September 1976 VA treatment record showing a possible overdose of lithium, the Board finds that additional medical opinion should be obtained regarding whether an acquired psychiatric disability pre-existed the Veteran's military service and, if so, whether such was aggravated by the Veteran's military service.

Finally, the most recent VA treatment records in the claims file are dated in October 2017 and the most recent private treatment records in the claims file are dated in June 2017.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any other outstanding relevant private or VA treatment records.  Any identified records, to include VA treatment records dated since October 2017, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since October 2017.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2.  After completing the above and any other appropriate development, schedule the Veteran for an in-person examination to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available for review. 

Following a review of the record and examination of the Veteran, the examiner is asked to furnish an opinion with respect to the following:

(A) The examiner should identify all current psychiatric disorders, to include whether the Veteran has met the criteria for a diagnosis of PTSD at any point during the appeal period beginning May 2013.

Significantly, the examiner should reconcile the determinations of the February 2014 and January 2016 VA examiners that the Veteran does not meet the criteria for a diagnosis of PTSD with the June 2017 private diagnosis of PTSD.

(B)  If PTSD is diagnosed, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity during service to include "trauma while in the military due to exposure to weapons fire, bombs, and explosions."   The Board notes that the Veteran was stationed in Vietnam during the Vietnam era from approximately September to October 1969.  

(C)  If an acquired psychiatric disorder is currently diagnosed or was present during the appeal period beginning May 2013, is there clear and unmistakable evidence that such pre-existed the Veteran's period of service, to include a discussion of September 1976 VA treatment record showing a possible overdose of lithium?  

(i) If there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any acquired psychiatric disorder pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the acquired psychiatric disorder is directly related to service.  

A complete rationale for the opinions expressed should be provided.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

3.  After completion of the above, to the extent possible, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the electronic claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


